271 F.2d 267
Mary Lucille BRABHAM, Appellant,v.ATLANTIC COAST LINE RAILROAD COMPANY and W. H. Hyman, Appellees.
No. 17822.
United States Court of Appeals Fifth Circuit.
November 10, 1959.

Appeal from the United States District for the Southern District of Georgia; Frank M. Scarlett, Judge.
Nelson Haslam, Savannah, Ga., for appellant.
Alex A. Lawrence, Bouhan, Lawrence, Williams, Levy & McAlpin, Savannah, Ga., for appellees.
Before RIVES, Chief Judge, and TUTTLE and JONES, Circuit Judges.
PER CURIAM.


1
The district court concluded, on the authority of Atlantic Coast Line R. Co. v. Futch, 5 Cir., 263 F.2d 701, certiorari denied 360 U.S. 935, 79 S.Ct. 1456, 3 L.Ed. 2d 1547, that the plaintiff had failed to make out a case of liability of the defendant and directed a verdict for the defendant on which judgment was entered. We agree that the cited case is controlling and the judgment of the district court is, therefore,


2
Affirmed.